Exhibit 99.1 Mar 10, 2017 Radius Health Receives Notification of PDUFA Extension for Abaloparatide-SC PDUFA goal date extended by standard extension period of three months to June 30, 2017 WALTHAM, Massachusetts – March 10, 2017 (GLOBE NEWSWIRE): Radius Health, Inc. (“Radius” or the “Company”) (Nasdaq:RDUS), a science-driven biopharmaceutical company that is committed to developing innovative therapeutics in the areas of osteoporosis, oncology and endocrine diseases, today announced that the U.S. Food and Drug Administration (FDA) will require additional time to complete its review of the New Drug Application (NDA) for Abaloparatide-SC. In a notice received from the FDA last evening, the Prescription Drug User Fee Act (PDUFA) date for Abaloparatide-SChas been extended to June 30, 2017. The FDA extended the action date to allow time to review information submitted by Radius Health in response to the FDA’s Information Requests. The FDA stated that the PDUFA goal date has been extended by three months to allow for a full review of the submission. In the letter, the FDA has not requested any additional information from the Company. “Our primary goal is to bring treatment to patients with postmenopausal osteoporosis as quickly as possible. We appreciate the efforts of the FDA to conduct a complete review of all of the data supporting our NDA and we remain committed to working closely with them throughout the remainder of the regulatory process.” said Robert Ward, President and Chief Executive Officer of Radius Health. Radius will host a conference call at 9:15 AM. ET on Friday, March 10, 2017 to discuss the FDA Notification. Conference Call Information:Date: Friday, March 10, 2017 Time: 9:00 a.m. ETDomestic Dial-in Number: 1-877-705-6003International Dial-in Number: 1-201-493-6725 About Radius Radius is a science-driven biopharmaceutical company that is committed to developing innovative therapeutics in the areas of osteoporosis, oncology and endocrine diseases. Radius' lead product candidate, the investigational drug abaloparatide for subcutaneous injection, has completed Phase 3 development for potential use in the reduction of fracture risk in postmenopausal women with osteoporosis. Radius' Marketing Authorisation Application (MAA) for abaloparatide-SC for the treatment of postmenopausal women with osteoporosis is under regulatory review in Europe and a New Drug Application (NDA) has been accepted for filing by the FDA with a PDUFA date of June 30, 2017. The Radius clinical pipeline also includes an investigational abaloparatide transdermal patch for potential use in osteoporosis and the investigational drug RAD1901 for potential use in hormone-driven and/or hormone-resistant breast cancer, and vasomotor symptoms in postmenopausal women. Radius' preclinical pipeline includes RAD140, a non-steroidal, selective androgen receptor modulator (SARM) under investigation for potential use in cancer. For more information, please visit www.radiuspharm.com. About Abaloparatide Abaloparatide is an investigational therapy for the potential treatment of women with postmenopausal osteoporosis who are at an increased risk for a fracture. Abaloparatide is a novel synthetic peptide that engages the parathyroid hormone receptor (PTH1 receptor) and was selected for clinical development based on its favorable bone building activity.
